Citation Nr: 1748765	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) (including light sensitivity, headaches, memory loss and dizziness), to include as secondary to service-connected posttraumatic stress disorder (PTSD), depression, and intermittent explosive disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran



INTRODUCTION

The Veteran had active duty service from June 2005 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer (DRO) at the RO in December 2009.  In May 2013 the Board remanded the appeal so he could be scheduled for his requested Board hearing.  In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record on appeal.  Thereafter, in January 2016, the Board remanded this matter for additional development and it now returns for further appellate review.  


FINDING OF FACT

Residuals of a TBI were not incurred in service, are not otherwise causally or etiologically related to any disease, injury, or incident in service, and are not caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI are not met. 38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326(a) (2017); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Russo v. Brown, 9 Vet. App. 46 (1996); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

While the Veteran has challenged the impartiality of a March 2016 VA examiner, and alleged that such examination is inadequate for adjudication purposes, which will be discussed in detail herein, neither he nor his representative have alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran contends that his TBI residuals are related to his military service, or were caused or aggravated by his service-connected PTSD.  Specifically, he contends the residuals are related to a November 2006 incident during service when he repeatedly hit his head into a vehicle door, an in-service event when he hit his head on the top of a vehicle after hitting a bump, or a March 2007 altercation between he and his ex-wife's boyfriend.  Alternatively, he has argued that a post-service November 2007 incident during which he jumped from a moving vehicle was related to his PTSD in that he was drinking excessive amounts of alcohol to self-treat his psychological symptoms.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As the Veteran has been diagnosed with a TBI, had a documented head injury while in service, had a documented head injury after jumping from a moving vehicle while intoxicated in November 2007, and is service-connected for PTSD, the only element of service connection at issue in this case is whether the Veteran's TBI residuals are related to his military service or his service-connected PTSD.  See December 2008 VA examination, November 2006 service treatment record (STR), November 2007 treatment records, and January 2009 rating decision.

As an initial matter, the Board finds that the Veteran is not an accurate historian in relation to his November 2006 head injury or the symptoms he purportedly experienced thereafter, his other alleged in-service head injuries, or the circumstances leading to his November 2007 TBI.  

First, in relation to the November 2006 injury, the Veteran's STRs indicate that he hit his head multiple times on the door of a vehicle from which he suffered a brief loss of consciousness.  He has provided alternative reasons for this behavior: 1) that he was experiencing extreme fear and frustration in relation to his superior officer challenging the manner of his performance; and 2) was upset regarding his then-wife's infidelity.  See June 2015 Board hearing transcript and December 2009 DRO hearing transcript, respectively.  However, while receiving VA treatment and during VA examinations, the Veteran passed the incident off as an accident.  In December 2008, he said he was accidently hit with a truck door and, in January 2009, he reported he was working on the truck and hit his head on the door when he went to stand up.  Then, in September 2009 and October 2009, he reported being hit in the head with the door (as opposed to hitting his head on the door or accidentally hitting the door).  Additionally, while receiving VA treatment in 2011, he claimed to have been kneeling next to the door when he was accidentally hit.  Thus, the Veteran has not provided credible statements regarding the mechanism of his in-service injury.

Second, the Veteran has exaggerated the severity of the November 2006 documented injury to treatment providers.  In this regard, while the contemporaneous records only note a brief loss of consciousness and a laceration to the forehead (no sutures mentioned), he reported in December 2008 that he was unconscious for an hour and a half.  Then, in January 2009, he reported that he lost consciousness for thirty minutes and required 20 stitches and a four day hospitalization.  In September 2009 and October 2009, he reported being unconscious for half an hour, needing stitches, and being hospitalized for two days.

During the December 2009 DRO hearing, the Veteran again claimed the November 2006 incident caused an hour and a half period of unconsciousness.  While he has also alleged that the November 2006 injury or a March 2007 fist fight injury caused head injuries, the record indicates that a head CT scan performed in March 2007, after both incidents, was normal.  While receiving VA treatment in 2011, he reported losing consciousness for one to two days and being hospitalized for a week.  Most recently, during the March 2016 examination, the Veteran reported needing 8-10 stitches and being hospitalized for two to three days.  Importantly, the March 2016 examiner, a VA neurologist, opined that the treatment the Veteran claimed to have received was inconsistent with his self-described mild TBI.  It was further noted by the specialist that treatment following the self-inflicted injury was related to mental health as hospitalizations and neurological checks are not the standard of care in the medical profession following a mild TBI.  Based on the foregoing, it appears the Veteran has routinely exaggerated the severity of his November 2006 injury.

Third, while the Veteran claimed in his substantive appeal and elsewhere that he began experiencing light sensitivity, headaches, and other TBI residuals following the November 2006 injury, that assertion is also unsupported by the record.  Specifically, in a March 2007 report of medical history, the Veteran denied experiencing headaches, dizziness, or a head injury.  Further, a March 2016 VA examiner noted the limited evidence of record referable to light sensitivity, dizziness, and headaches followed a November 2007 TBI.  Indeed, the Veteran's STRs do not document any complaints of headaches and he did not report experiencing headaches in service until after his separation and after the November 2007 TBI.  The examiner also noted that, even if the Veteran was experiencing headaches after his 2006 self-inflicted injury, there was no reason to assume such were related to the injury since headaches are very common in the population at large.  Further, the examiner opined the Veteran's post-service headaches are related to sleep deprivation caused by excessive consumption of caffeine, and any light sensitivity the Veteran experiences is a symptom of his headaches, not a secondary diagnosis.  Moreover, the examiner noted the fact that the Veteran tolerated extended funduscopic examination with an ophthalmoscope on the brightest setting without demonstrating any discomfort, indicating he was not experiencing light sensitivity.  Finally, the examiner observed that the Veteran only purported to be experiencing dizziness in relation to his claim for benefits, not while seeking medical treatment.  

Ultimately, given the Veteran's inconsistent statements regarding the nature of his injury, the fact that said statements conflict with the contemporaneous medical records, the fact that he did not claim residuals of the incident until he had a motive to do so, and the fact that the March 2016 VA examiner found his reports regarding treatment, onset, and the like to be medically not credible, the Board affords the Veteran's statements regarding the nature of the November 2006 injury and sequela no probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the veteran is an interested party; pecuniary interest may, however, affect the credibility of the evidence).

Additionally, there are no records of the injury the Veteran claims to have sustained when he was driving, hit a bump, and hit his head on the roof of the vehicle.  Moreover, when receiving treatment for a TBI and during the December 2009 DRO hearing, the Veteran only referenced the November 2006 injury and occasionally the March 2007 injury, but he never mentioned the alleged injury sustained while driving until the June 2015 Board hearing, nearly six years after he filed his claim for service connection for his TBI.  Furthermore, the March 2016 VA examiner specifically indicated that, even if the Veteran did hit his head in such a manner, his description of a headache and seeing stars was not consistent with suffering a concussion or TBI at that time.  Given the lack of contemporaneous medical records and the Veteran's failure to mention the alleged incident for nearly ten years, and the fact that when he did mention it, he had an incentive to do so, the Board affords the statements regarding the alleged injury no probative value.  Buchanan, supra, Caluza, supra, Davidson, supra, Cartright, supra.

Finally, the Veteran and his brother's claim that he was drinking alcohol on November 15, 2007, to self-treat his PTSD and/or that his PTSD symptoms caused him to jump from a moving vehicle are not supported by the contemporaneous evidence of record.  In this regard, while receiving treatment in December 2007, the Veteran reported that, on the evening of November 14, 2007, he was at a party with his brother and was drinking alcohol.  He reported he was initially the "clown" of the party, but after drinking for a while, became depressed.  Thereafter, the record indicates he became rowdy and his brother was asked by police to take him home.  In the vehicle, the brothers began to argue and, eventually, the Veteran jumped from the vehicle while it was traveling at approximately 60 miles per hour.  In December 2007, the Veteran was adamant in his reports to treatment providers that this action was not a suicide attempt.  He further denied problems with alcohol, noting he had only been drunk two times prior to November 2007, both after he was encouraged to by his then-girlfriend to drink.  When questioned by a VA social worker in December 2007, the Veteran's step-father also reported the Veteran did not have a history of alcohol abuse, stating there was "no cause for concern about the incident having been alcohol related as alcohol [was] never...an area of concern in [the Veteran's] history[,]" and his parents were never left with the impression this had changed during the Veteran's time in the Army.  Similarly, the social worker called the Veteran's sergeant who also reported the Veteran did not have a history of abusing alcohol.  In short, the evidence suggests that, on the night in question, the Veteran was not depressed when he began drinking, did not have a history of abusing alcohol, to include as an avenue of PTSD treatment, and denied being suicidal at the time of his jump from the vehicle.  Thus, the Board finds the Veteran's and his brother's statements that he was drinking that night to self-treat his PTSD and/or that his PTSD symptoms caused him to jump from a moving vehicle to lack credibility.  Buchanan, supra, Caluza, supra, Davidson, supra, Cartright, supra.

Turning to the medical evidence of record, the Board observes that the record contains several VA examination reports and opinions prior to the March 2016 opinion discussed below.  The VA opinions and examination reports conducted prior to March 2016 have been deemed inadequate for appellate review and, as such, will not be discussed herein.  

In March 2016, following an interview with the Veteran, a review of the record, and a complete examination of the Veteran, the neurologist opined it was less likely than not that the Veteran's TBI residuals were caused by or related to his military service.  Initially, like the Board, the examiner noted the numerous inconsistencies in the record as it relates to the Veteran's accounts of his in-service injuries and symptoms he claimed thereafter and determined his accounts related thereto were not medically credible for a mild TBI.  Contrary to the Veteran's assertion in a May 2016 submission, the examiner did not "condemn" his credibility based on his accidental misquotation of the grade of his in-service concussion.  Rather, the examiner noted the discrepancy, and stated she could not determine how severe the in-service injury was based solely on a numerical designation assigned at the time because the treating clinician did not indicate which concussion scale s/he was using.  Instead, the examiner determined the in-service injuries did not result in the claimed residuals, and the Veteran's current TBI symptoms did not manifest until after the post-service November 2007 incident.  Further, the examiner opined the headaches were likely caused by the Veteran's sleep deprivation, and any light sensitivity he experienced was related thereto.  The examiner supported this assertion with a detailed account of the evidence of record and the inconsistencies therein which have been detailed by the Board above.  Ultimately, the examiner found the Veteran had no residual symptoms from his mild TBI sustained during military service prior to the November 2007 incident.

The examiner also opined that the Veteran's TBI residuals were not caused or aggravated by his service-connected PTSD.  In this regard, the examiner noted the Veteran and his brother's statement that the Veteran was self-medicating his PTSD and/or that his PTSD symptoms caused him to jump from a moving vehicle at the time of the November 2007 accident.  However, the breadth of the medical evidence showed the Veteran never abused alcohol in the context of self-medication.  Specifically, the Veteran denied excessive alcohol use to treatment providers and instead indicated he had only been drunk four times in his life and only twice prior to the date he became so intoxicated he jumped from a moving vehicle.  The Veteran specifically recalled that his use of alcohol was at the behest of others (his ex-wife), not out of a desire to treat his psychological symptoms.  The neurologist also observed that the Veteran's own reports were that he was "partying" with his brother at the beginning of the evening and did not exhibit depressive symptoms until after he was drunk.  Ultimately, the examiner found none of the Veteran's "mental health conditions led to the alcohol use[;] it follows that none of his mental health conditions caused the moderate to severe TBI [the Veteran sustained in November 2007]."  

The record also contains an August 2017 opinion from B.C., a counselor and doctor of philosophy, who opined the Veteran was self-medicating his PTSD at the time of the November 2007 accident.  As B.C. did not review the Veteran's medical history and relied exclusively on his statements that have been found to be not credible, the Board affords her opinion no probative weight.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value.).

On the other hand, the Board accords great probative weight to the March 2016 opinion as it is predicated on a thorough review of the record, which includes medical records concerning the November 2007 incident, records relating to the Veteran's alcohol use, and his lay statements, in which his contentions were fully articulated.  Additionally, such opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and extensively citing to the records received.  Moreover, the neurologist offered a clear conclusion with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Veteran has submitted several internet articles regarding the cumulative effect of multiple head injuries in support of his position that his current TBI symptoms are a result of a pre-service head injury (not documented on his entrance examination), his in-service injury, and his post-service injury.  The Board acknowledges that the medical articles submitted by the Veteran explore the impact of multiple closed head injuries over a period of time and the possibility of delayed manifestation of symptoms.  Furthermore, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the Veteran only provide general information as to the impact of repetitive head injuries.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a relationship between the Veteran's TBI residuals and his service with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra.

The Board acknowledges the Veteran's sincerely held belief that his TBI residuals are related to his in-service injury or his PTSD.  While there is evidence that the Veteran has some medical knowledge based on his education and previous employment as a Certified Nursing Assistant and his representative at the June 2015 Board hearing was an Army medic, the record does not demonstrate that they possess clinical or diagnostic medical knowledge or skills in excess of the March 2016 VA examiner.  In this regard, the VA examiner was a neurologist, who has greater training and skill in evaluating medical conditions and practices than the Veteran or his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Additionally, while the Veteran, as a lay person, may report on his observable symptoms, an assessment of the etiology of his TBI residuals is a complex, medical matter requiring training and clinical experience that the Veteran does not possess.  Therefore, his own assessment as to the cause of his TBI residuals is not competent as such is a complex medical question and his statements in this regard are non-probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Therefore, the Board places greatest probative weight on the thorough analysis by the 2016 VA examiner.  The examiner considered the Veteran's contentions and accurately summarized the medical history.  The assessment of the symptoms and their severity is consistent with the available medical records.  While the Veteran challenged the professionalism of the March 2016 examiner in his May 2016 submission, the Board finds this argument to be without merit.  The examiner's statements regarding the inconsistencies in the Veteran's reports are supported by the record.  Further, a VA examiner is presumed to have properly discharged her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Essentially, the Veteran is offended in the examiner's notation of discrepancies in her report.  As the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner, the Veteran has not met his burden to show that the VA examination is inadequate and the Board finds the March 2016 examiner's opinion to be highly probative.  Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  Accordingly, as the most probative evidence is against the claim, the claim for service connection for TBI residuals is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for TBI residuals is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


